DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Weisz on 3/07/2022.
The application has been amended as follows: 
In claim 1, lines 29-30: “the compound M1” has been changed to
“the first elastomeric compound M1”
In claim 3, lines 2-3: “the elastomeric coating compound” has been changed to
		“the electrically-conductive elastomeric coating compound”
In claim 6, line 2: “the axially inner second sidewall layer” has been changed to
		“the axially innermost second sidewall layer”
In claim 7, line 2: “the axially outer second sidewall layer” has been changed to
		“the axially outermost second sidewall layer”

Edward Weisz on 3/29/2022.
The application has been amended as follows: 
In paragraph [0060], said paragraph has been amended to:
	Figure 1 schematically represents a tire 10 intended to be used on Dumper type vehicles. Figures 2, 3, and 4 represent the various possible configurations of the tread wings relative to the central portion.  Figure 5 shows the curves of thermal conductivities as function of the amount of reinforcing fillers in phr.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…wherein the thickness E1 of the first sidewall layer is at least equal to 0.9 times the total thickness E of the laminate…the thickness E2 of the second sidewall layer is at least equal to the minimum value between 3 mm and 0.1 times the total thickness E of the laminate…the first elastomeric compound M1 of the first sidewall layer has a viscous shear modulus G"1 at most equal to 0.165 MPa and a thermal conductivity A1 at least equal to 0.190 W/m.K …the second elastomeric compound M2 of the second sidewall layer has an electrical resistivity ρ2 of less than or equal to 106Ω.cm and a thermal conductivity A2 greater than that of the compound M1 of the first sidewall layer…the electrical resistivities ρ2 and ρ3 …are at most equal to 106Ω.cm…”
While tire constructions having a conductive pathway for electrical charges between a ground contacting surface to a tire rim is well known in the art, the prior art neither teaches nor suggests a tire construction having the above combination of claimed structural features and properties.
Miyazaki (US 2014/0202609 A1) discloses a tire comprising: a tread portion (1 in Figure 1), two sidewalls (4) connecting the tread to two beads (bead cores 7).  Each sidewall comprises at least one carcass layer (ply 3) coated in a rubber composition to improve conductivity (paragraph 0012).  However, Miyazaki does not disclose each sidewall comprises two sidewall layers having the claimed thicknesses and properties of the current invention.  In fact, Miyazaki discloses the rubber composition being supplied only on the outermost side sidewall (Figure 1).  Likewise, Miyazaki is concerned with only volume resistivity of the rubber composition (Table 1), driven by the surface area of the carbon black utilized in the composition (paragraphs 0020-0026).
Another prior art, Ishino (US 2018/0207997 A1) a tire comprising: a tread portion (6 in Figure 1), two sidewalls connecting the tread to two beads (bead cores 12).  Each sidewall comprises at least one carcass layer (9), an outer sidewall layer (7) and a conductive inner sidewall layer (13).  Ishino discloses the conductive inner sidewall layer having a specific volume resistivity (paragraph 0045) as well as the outer sidewall layer having a specific volume resisitivty (paragraph 0069).  Furthermore, Ishino highlights the ratio of storage modulus of the inner and outer sidewall layers (Table 8).  However, Ishino does not disclose the thicknesses of 
As disclosed in the current application, as tire having the specific combination of claimed structural features and properties improves the endurance of the tire by limiting its average operating temperature while also maintaining its ability to be electrically conductive (paragraph 0029 of the instant Specification).
Claims 2-10 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/08/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715